Exhibit 23.1 McGladrey LLP CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Nos. 333-58127 and 333-125004) of Telephone and Data Systems, Inc. and (No. 333-42366) of United States Cellular Corporation on Form S-8 of our report dated June 7, 2012 relating to the Telephone and Data Systems, Inc. Tax-Deferred Savings Plan appearing in this Annual Report on Form 11-K for the year ended December 31, 2011. Our report dated June 7, 2012 , related to the financial statements and supplemental schedule expresses an unqualified opinion . By: /s/ McGladrey LLP McGladrey LLP Peoria, Illinois June 7, 2012 Member of RSM International network of independent accounting, tax and consulting firms.
